Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment submitted 10/24/2022 was received and the amended claim set is being considered by the examiner. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 01/14/2022 and 08/24/2022 were received and are being considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 31b in Figs. 10 and 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the other end portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the expanding terrace portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the integrated guard unit" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the secondary battery cells” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claims 13-14, 16, and 21 are rejected due to their dependency on claim 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer (U.S. 20130216873, presented in IDS submitted 08/24/2022).

With respect to claim 1, Schaefer discloses a battery module (battery assembly) ([0005]) comprising: 
a plurality of secondary battery cells (10 – energy unit) ([0005]) , each including an electrode lead (12, 14) connected to an electrode assembly (Fig. 1, abstract]) 
a terrace portion (rim of 18 – casing) forming a periphery of a cell body (18 – casing) member in which the electrode assembly is accommodated ([abstract]), and 
a sealing portion (20, 22 – sealing seam) formed to be connected to the terrace portion (rim of 18) (Fig. 2); 
a housing in which the plurality of secondary battery cells are accommodated ([0015]); and 
a guard unit (16 – frame element) installed to face at least a portion of the terrace portion (rim of 18) and at least a portion of the sealing portion (20, 22) (Fig. 5), wherein: 
in the guard unit (16), a gap (labeled) between internal surfaces facing the terrace portion (rim of 18) is formed to be smaller than a thickness of the cell body member (18) (Fig. 5 - below).
The limitations “to delay bursting of the sealing portion of at least one of the secondary battery cells “ and  “to limit expansion thickness of the terrace portion” are examples of intended use. Applicant is reminded that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (MPEP [7.37.09]). As the claimed invention does not result in any structural difference from the prior art, i.e. the above rejection, 
    PNG
    media_image1.png
    418
    641
    media_image1.png
    Greyscale
the intended use yields no patentability for the claim. 

With respect to claim 2, Schaefer discloses in the guard unit (16) a gap between internal surfaces facing the sealing portion is formed to be smaller than the thickness of the cell body member (18) (Fig. 5 – above).

With respect to claim 3, Schaefer discloses in the guard unit (16), a gap between internal surfaces facing the sealing portion (labeled) is formed to be smaller than the gap between the internal surfaced facing the terrace portion (labeled) (Fig. 5 – above). 

With respect to claim 4, Schaefer discloses in the guard unit (16), an average gap between internal surfaces facing the sealing portion (labeled) is formed to be smaller than an average gap between the internal surfaces facing the terrace portion (labeled) (Fig. 5 – above).

With respect to claim 5, Schaefer discloses the guard unit (16) has a shape facing half or more of the total length of the terrace portion (rim of 18) and the sealing portion (20,22) in a length direction of the cell body member (18) (Fig. 1 and 5).

With respect to claim 6, Schaefer discloses the guard unit (16) is installed to face an entirety of the sealing portion (20, 22) based on a length direction of the cell body member (18) (Fig. 5). 

With respect to claim 7, Schaefer discloses the guard unit (16) comprises: 
a first block member (34, 36) in which a slit hole (gap), into which the sealing portion (20,22) is inserted, is formed (Fig. 5); 
a second block member (labeled) in which an opening (gap) is formed to face at least a portion of the terrace portion (rim of 18) (Fig. 5 – above); and 
wherein a gap between the sealing portion (20,22) and an internal surface of the slit hole (gap) is smaller than a gap between the terrace portion (rim of 18) and an internal surface of the opening (gap) (Fig. 5 – above).

With respect to claim 8, Schaefer discloses the gap between the sealing portion (20,22) and the internal surface of the slit hole (gap) is equal to at least 0.5 times or less of a length at which the sealing portion (20, 22) in inserted into the slit hole (gap) (Fig. 5 – above).

With respect to claim 9, Schaefer discloses in the second block member (labeled) a corner (labeled), adjacent to the cell body member (18) of a portion facing the terrace portion (rim of 18) is formed to have a round shape (Fig. 5 – above).

With respect to claim 10, Schaefer discloses the second block member (labeled) is provided on opposite sides of the terrace portion (rim of 18) (Fig. 5 – above). 

With respect to claim 17, Schaefer discloses the guard unit (16) is installed to face a portion, in which the electrode lead (12, 14) is disposed, of the sealing portion (20, 22) (Fig. 5). 

With respect to claim 19, Schaefer discloses a battery module (battery assembly) ([0005]) comprising: 
a plurality of secondary battery cells (10 – energy unit) ([0005]) , each including an electrode lead (12, 14) connected to an electrode assembly (Fig. 1, abstract]) 
a terrace portion (rim of 18 – casing) forming a periphery of a cell body (18 – casing) member in which the electrode assembly is accommodated ([abstract]), and 
a sealing portion (20, 22 – sealing seam) formed to be connected to the terrace portion (rim of 18) (Fig. 2); 
a housing in which the plurality of secondary battery cells are accommodated ([0015]); and 
a guard unit (16 – frame element) installed to face at least a portion of the terrace portion (rim of 18) and at least a portion of the sealing portion (20, 22) (Fig. 5), wherein: 
in the guard unit (16), a space (gap) for expansion of the sealing portion (20, 22) (gap – labeled) is formed to be smaller than a space (gap) for expansion of the terrace portion (rim of 18) (gap – labeled) (Fig. 5 – above).
The limitations “to delay bursting of the sealing portion of at least one of the secondary battery cells “ and  “to limit expansion thickness of the terrace portion” are examples of intended use. Applicant is reminded that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (MPEP [7.37.09]). As the claimed invention does not result in any structural difference from the prior art, i.e. the above rejection, the intended use yields no patentability for the claim. 

With respect to claim 20, Schaefer discloses in the guard unit (16), a gap (labeled) between internal surfaces, respectively corresponding to the terrace portion (rim of 18) and the sealing portion (20, 22), is formed to be smaller than a thickness of the cell body member (18) (Fig. 5 – above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer as applied to claims 1-10, 17, and 19-20 above in view of Boch et al. (DE 102013012643, presented in IDS submitted 08/24/2022, espacenet translation used for reference attached).

With respect to claim 11, Schaefer discloses a guide unit (16) but does not disclose the guard unit comprises an extension guide member elastically moved in a thickness direction of the cell body member according to the expansion of the terrace portion; and a movement of the extension guide member is limited within a range smaller than a thickness of the cell body member to limit expansion thickness of the terrace portion. 
Boch discloses a guard unit (3 and 4 – frame parts) attached to a battery cell main body (2) (Fig. 4) and teaches the guide unit comprises an extension guide member (6 – shaped spring) elastically moved in a thickness direction of the cell body member (2) of the terrace portion (rim of cell body 2) (Fig. 5); and
a movement of the extension guide member (6) is limited within a range smaller than the thickness of the cell body member (2) (Fig. 4). Boch further teaches that the guide extension member (6) is continuously spread over the guard unit (3, 4) allowing it to be prestressed when pushed on ([0053]). 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include the guide extension member as taught by Boch to the guard member disclosed by Schaefer in order to secure the guard unit in the event that it is pushed on. 

With respect to claim 12. Schaefer discloses a guard member (16) with a first block member (34, 36) in  which a slit hole (gap), into which the sealing portion (20, 22) is inserted, is formed (Fig. 5 – above); and a second lock member (labeled) in which an opening is formed to face at a portion of the terrace portion (rim of 18) (Fig. 5- above), but does not disclose an extension guide member which has one portion coupled to the first block member, and another end portion extending to the second block member. 
Boch discloses a guard unit (3 and 4 – frame parts) surrounded by an extension guide member (6) (Fig. 5) and teaches the extension guide member (6) has one end portion coupled to a first block member (labeled) of the guard member (3, 4) and the other end of the extension guide member extending to the second block member (labeled) (Fig. 5 – below.) Boch further teaches that the shape the guide extension member (6) is continuously spread over the guard unit (3, 4) allowing it to be prestressed when pushed on ([0053]). 

    PNG
    media_image2.png
    263
    367
    media_image2.png
    Greyscale
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include the shape of the guide extension member as taught by Boch to the guard member disclosed by Schaefer in order to secure the guard unit in the event that it is pushed on. 

Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Schaefer as applied to claims 1-10, 17, and 19-20 above in view of Kim et al. (U.S. 20200067040) and Cho et al. (U.S. 20200243936).

Wit respect to claim 15, Schaefer discloses a guard unit (16), but does not disclose a reinforcing pad member provided on one surface of the extension guide member facing the terrace portion and applied with an adhesive material bonding the expanding terrace portion. 
Kim discloses an extension guide member (542) and teaches that a reinforcing pad member (330 – elastic pad) is provided on one surface of the extension guide member facing the terrace portion (edge of 111b – cell body) (Fig. 7A). Kim further teaches that the reinforcing pad member ensures components within the battery cell are securely held together ([0104]). 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to include the reinforcing pad taught by Kim to the battery cell disclosed by Schaefer in order to further secure the contents of the battery cell together. 
Kim is silent with regards to how the reinforcing pad is secured within the battery cell. Cho discloses an extension guide member (500)  that acts as a reinforcing pad and teaches that it cab e attached within the battery cell using an adhesive ([0047]). It would be obvious to one having ordinary skill in the art at the time the application was filed to use the adhesive used by Kim to secure the guide member to the battery cell on the reinforcement pads taught by Kim in order to adhere the reinforcement pads of Kim in the battery cell of Schaefer. 

Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Schaefer as applied to claims 1-10, 17, and 19-20 above in view of Eom et al. (U.S. 20180006281).

With respect to claim 18, Schafer discloses a battery module (battery assembly) ([0005]) comprising: 
a plurality of secondary battery cells (10 – energy unit) ([0005]) , each including an electrode lead (12, 14) connected to an electrode assembly (Fig. 1, abstract]) 
a terrace portion (rim of 18 – casing) forming a periphery of a cell body (18 – casing) member in which the electrode assembly is accommodated ([abstract]), and 
a sealing portion (20, 22 – sealing seam) formed to be connected to the terrace portion (rim of 18) (Fig. 2); 
a housing in which the plurality of secondary battery cells are accommodated ([0015]); and 
a guard unit (16 – frame element) installed to face at least a portion of the terrace portion (rim of 18) and at least a portion of the sealing portion (20, 22) (Fig. 5), wherein: 
in the guard unit (16), a gap (labeled) between internal surfaces facing the terrace portion (rim of 18) is formed to be smaller than a thickness of the cell body member (18) (Fig. 5 - below).
Schaefer does not disclose that at least one bus bar member is which the integrated guard unit is embedded or that the electrode leads of the plurality of secondary battery cells are electrically connected to the bus bar. 
Eom discloses a battery module (10) comprising a plurality of cells (14 – cartridges) and teaches that the bus bar member (22) is comprised of a plurality of guard member (21 – lead holes) and that the bus bar member (22) is electrically connected to the plurality of cells (14) via their leads (16) ([0044]). Eom further teaches that this configuration allows for the battery cells to be easily connected to other battery components (such as sensors and connectors) via one bus bar ([0011]). 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include the guard units disclosed by Schaefer into one busbar as taught by Eom in order for the battery cells to be easily connected to other components within the battery module. 
The limitations “to delay bursting of the sealing portion of at least one of the secondary battery cells “ and  “to limit expansion thickness of the terrace portion” are examples of intended use. Applicant is reminded that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (MPEP [7.37.09]). As the claimed invention does not result in any structural difference from the prior art, i.e. the above rejection, the intended use yields no patentability for the claim. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer as applied to claims 1-10, 17, and 19-20 above in view of Moon (U.S. 20060176014).

With respect to claim 22, Schaefer discloses the secondary battery cells (10) with cell body member (18) but does not disclose an insulating member is disposed between the edge of the cell body member and the electrode lead to cover the electrode lead.
Moon discloses a battery module (100 – battery pack) with secondary battery cells (200 – core pack) that include a cell body member (400 – upper case) and an electrode lead (700) and teaches an insulation member (900) to be placed between the upper cover (900) and the electrode leads (700) ([0037]). Moon further teaches that the insulation member (900) prevent against short circuiting within the battery cell ([0037]) (i.e. by covering the leads).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include the insulation member taught by Moon to the battery cells disclosed by Schaefer in order to prevent short circuiting within the cells. 

Allowable Subject Matter
Claims 13-14, 16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-14, 16, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 13, Schaefer discloses a guard unit (16) but does not disclose the guard unit comprises a needle member coupled to the second block member, protruding in a direction of the terrace portion, and disposed to pas through a through-hole, formed in the extension guide member, to perforate the terrace portion. 
After search and consideration, no such component matching the claimed “needle member” was found that could read on the limitation, nor were any obvious variations of the needle member found in the prior art used in this rejection. Further, the inclusion of such a component cannot be deemed obvious variation, as it is not commonly known in the art to include a component which penetrates several other electrode lead guiding means in order to secure the guides. Therefore, the needle member of claim 14 is novel and claim 13 includes allowable subject matter. 

Claim 14 contain allowable subject matter due to its dependency on claim 13. 

With respect to claim 16, Schaefer discloses a guard unit (16), but does not disclose the guard unit comprises a holding member, provided on the second block member, on which the other end portion of the extension guide member moved in a direction of the second block member is locked to be fixed. 
After further search and consideration, no such component matching the claimed “holding member” was found that could read on the limitation, nor were any obvious variations of the holding member found in the prior art used in this rejection. Further, the inclusion of such a component cannot be deemed an obvious variation, as it is not commonly known in the art to use the holding member claimed to secure the guide extension member to the guard unit or battery casing. Normally, it is found in the art that the extension guide member is secured in the battery cell by means of its own elasticity,  in a clip or pin type structure. Therefore, the holding member of claim 16 is novel and claim 16 includes allowable subject matter. 

Claim 21 contains allowable subject matter due to its dependency on claim 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727